Title: To George Washington from Major Ebenezer Gray, 10 September 1778
From: Gray, Ebenezer
To: Washington, George


          
            Sir
            ⟨Norw⟩alk [Conn.] Septr 10th 1778
          
          Having received certain Intelligence that about Forty Refugees from this State were
            Commissioned by Govr Tryon to Cruise in the Sound in Eight Whale Boats and that their
            Place of Rendezvous was in Huntington Harbour about one mile & a half from the
            Town and Two mile from the Fort I formed a little
            Expedition against them with the assistance of some People from Long Iland who had fled
            to this Place for safety, which I put in Execution the Night before last and returned
            yesterday to this Place, in which I have taken thirteen Prisoners, all, except one,
            formerly Inhabitants in this State, and have fled to the Enemy as they say from
            Principle, not daring to oppose King George in any matter, Eight of them belong to the
            Privateer whale Boats, the other five are Enemies to the present Constitution of the
            Country from Principle as they say & have been, (some of them) skulking to and
            from the Iland for some purposes they don’t chuse to own, Ten of the thirteen were taken
            at a House after pretty smart Fire from the House, in which Three of their Ringleaders
            were killed, their Names were Isaac Coffin, Peter Lyon of Reading & Mattw Mallet
            of Stratford Captains of the Whale Boats. I was so unfortunate as not to find any more
            of the Party, the remainder having Just gone to Loyds Neck.
          I have them under Guard here and shall wait your Excellenys orders 
            respecting them, should have sent them to Head Quarters, but Genl Parsons advised to
            give your Excelleny this Information and wait for further Direction. I am with proper
            Respects your Excelly Obedt Humbe Servt
          
            Ebenr Gray Majr Comg at this Post
          
          
            P.S. I forgot to mention that I found a Brig Sloop & small Schooner
              aground on the Beach which I ordered to be burned, and one whale Boat which I took Lt
              Deney the Bearer was with the Party and will give your Excelly any further that is
                necessary.
          
        